Citation Nr: 1431864	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-47 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine (previously rated as a low back sprain), currently evaluated as 20 percent disabling, to include on an extraschedular basis.

2.  Entitlement to an increased rating for status post dislocated right patella with atrophy, right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 12, 1975 to July 26, 1975 and from December 1989 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2011, the RO referred the lumbar spine disability claim and the TDIU claim for extraschedular consideration by the Director of the VA Compensation and Pension Service, in accordance with 38 C.F.R. §§ 3.321(b)(1) , 4.16(b).  The requested opinion was rendered in June 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  


In this case, the Board notes that the most recent VA examination report to address the lumbar spine and right knee disabilities took place in October 2010, and that the Veteran has not undergone a VA examination to evaluate either disability in over four years.  Moreover, these examinations did not contain sufficient information for the Board to render an opinion as to the severity of the Veteran's low back and right knee disabilities. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided).

During the examination, range of motion testing for the right knee revealed flexion to 130 degrees; extension was not noted.  The examiner noted that there was objective evidence of pain on active motion of the right knee, but he did not indicate at what point pain began.  Furthermore, although he noted that after repetition, there were no additional limitations, he did not specifically indicate whether right knee flexion decreased, nor did he indicate whether the Veteran experienced any associated functional limitations during his reported flare-ups of right knee pain.  Range of motion testing for the lumbar spine revealed left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 30 degrees.  Again, the examiner noted that there was objective evidence of pain on active motion of the lumbar spine, but he did not indicate at what point pain began.  Furthermore, although he noted that after repetition, there were no additional limitations, he did not specifically indicate whether range of motion decreased, nor did he indicate whether the Veteran experienced any associated functional limitations during his reported flare-ups of low back pain.  Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Furthermore, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (201).  Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that more contemporaneous examinations-with findings responsive to the applicable rating criteria-are needed to properly assess the severity of the Veteran's service-connected right knee and lumbar spine disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

Regarding the claim for a TDIU, the Veteran contends that he is unable to work due to his service-connected right knee and low back disabilities.  The record reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since February 2009, due in part to his service-connected lumbar spine disability.  Nevertheless, in a June 2011 report, the Director of Compensation Services found that the Veteran was not unemployable due to his service-connected disabilities, and denied entitlement to a TDIU, on an extraschedular basis.  The most recent examiners indicated that the Veteran was unemployed, but they did not provide an opinion as to whether the Veteran's orthopedic disabilities precluded gainful employment.  

The Board notes that, as any decision with respect to the claims for increased ratings for the lumbar spine and right knee may affect the Veteran's claim for a TDIU, and in view of the Veteran's assertions, the claim for a TIDU is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

2.  Following completion of the above, afford the Veteran a VA examination to evaluate the current severity of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any and all studies, tests, and evaluations, including x-rays, deemed necessary by the examiner, should be performed.  

The examiner should identify and detail all residuals attributable to the Veteran's service-connected degenerative arthritis of the lumbar spine. 

The examiner should provide the ranges of motion of the Veteran's lumbar spine and note whether-upon repetitive motion of the Veteran's low back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  
The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should also identify any neurological pathology related to the service-connected lumbar spine disability (including the nerves involved, whether there is any complete or incomplete paralysis and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe).  In this regard, the examiner is advised that during the October 2010 VA examination, the Veteran complained of constant low back pain that radiated through the lower extremities, and examination findings in 2008 and 2009 revealed neurological deficits of the lower extremities that have been clinically associated with the Veteran's service-connected degenerative arthritis of the lumbar spine.

The examiner should also state whether the Veteran's service-connected low back disability causes intervertebral disc syndrome (IVDS), and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also specifically note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of unfavorable ankylosis of his entire spine. 

3.  Then, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected right knee disability.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated studies, including X-ray studies should be performed.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should report the ranges of right knee flexion and extension in degrees, and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.  

The examiner should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The examiner should also determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, or flare-ups or pain.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

4.  The examiner should also provide an opinion as to whether the service connected disabilities would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



